 


 HCON 148 ENR: Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 3628.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 148 


December 21, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a correction in the enrollment of the bill S. 3628. 
 
 
That in the enrollment of the bill S. 3628, the Secretary of the Senate shall make the following correction: Strike November 30, 2018 each place such term appears and insert December 7, 2018.  Clerk of the House of Representatives.Secretary of the Senate. 